PER CURIAM:
Sherry White-Battle appeals the district court’s order denying her second motion to amend her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See White-Battle v. Democratic Party of Virginia, 323 F.Supp.2d 696 (E.D.Va.2005). We dispense with oral argument because the facts and legal contentions are adequately *448presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.